{¶ 1} The judgment of the court of appeals on Proposition of Law No. X is affirmed on the authority of State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222.
Robert A. Fry, Hancock County Prosecuting Attorney, and Mark C. Miller, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, Ohio Public Defender, Angie Greene and Jerry McHenry, Assistant Public Defenders, for appellant.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton and O’Con-nor, JJ., concur.
Cook, J., not participating.